UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1480


BRIAN EDWARD REID,

                Plaintiff - Appellant,

           v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cv-02408-TMC)


Argued:   May 15, 2014                    Decided:   July 2, 2014


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Affirmed by unpublished opinion.      Judge Niemeyer wrote the
opinion, in which Chief Judge Traxler and Judge Duncan joined.


ARGUED: Beatrice E. Whitten, Mt. Pleasant, South Carolina, for
Appellant.      Sarah   Van  Arsdale   Berry,   SOCIAL   SECURITY
ADMINISTRATION, Denver, Colorado, for Appellee.        ON BRIEF:
William N. Nettles, United States Attorney, Barbara M. Bowens,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina; John Jay Lee, Regional Chief
Counsel, Kirsten A. Westerland, Assistant Regional Counsel,
Dorrelyn K. Dietrich, Special Assistant United States Attorney,
SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
NIEMEYER, Circuit Judge:

     Brian   Edward     Reid,    who   suffers    from    degenerative        disc

disease, applied for Social Security disability benefits.                     The

Commissioner of Social Security denied Reid’s claim, and the

district court affirmed the Commissioner’s decision.

     On appeal, Reid contends (1) that the Commissioner ignored

several   years    of    his     medical   history       and    (2)   that     the

Commissioner   failed    to     consider   the   combined      effects   of    his

multiple impairments.          Because we find that the Commissioner’s

decision was based on all the medical evidence and that the

Commissioner      did   indeed      consider     Reid’s        impairments      in

combination, we affirm.


                                       I

     Reid filed for disability benefits under Title II of the

Social Security Act, 42 U.S.C. §§ 401-434, on December 7, 2006,

alleging that he became unable to work on June 4, 2004, when,

during work, he fell off of a roof.

     Reid’s medical history, as documented by the record, shows

that, prior to his fall, on November 18, 2003, Reid visited Dr.

George Khoury for his chronic neck pain.             Dr. Khoury diagnosed

Reid with cervical disc disease and, in December 2003, performed

a two-level anterior cervical discectomy and fusion.




                                       3
        When Reid fell off the roof on June 4, 2004, he suffered

two spinal fractures.              After he was discharged from the hospital

four days later, he still complained of pain and returned to the

doctor on multiple occasions in the subsequent months.                              Although

Dr. Khoury noted on September 9, 2004, that Reid was “feeling

better” and that he had “minimal complaints,” on January 13,

2005,    he    nonetheless         reported       that    Reid    had    “not       seen   any

improvement”          and      decided       that     a     posterior         fusion       was

appropriate.         Dr. Khoury performed the procedure on February 11,

2005,   and,     by     March      29,    2005,     noted   that      Reid    was    “really

progressing      well”       and    was    cutting       back    on   his    use     of    pain

medication.       On May 5, 2005, Dr. Todd Joye -- another doctor

Reid was seeing for pain -- found that the fusion surgery “was

very    successful       and      ha[d]    nearly     resolved        [Reid’s]      thoracic

pain” and that steroid injections “help[ed] him tremendously in

regards to his back pain.”                 And on November 23, 2005, Dr. Khoury

reported      that     Reid’s      “original        thoracic      pain      ha[d]    totally

resolved.”

       Several months later, on March 24, 2006, Reid began seeing

another       doctor,       Dr.    Kerri     Kolehma,       complaining       of     “severe

bilateral leg pain” that was aggravated by walking, difficulty

using his left ankle, and numbness in several of his toes.                                 Dr.

Kolehma’s physical exam revealed that Reid had “[n]ormal muscle

bulk and tone,” and Reid’s tests yielded normal results, except

                                              4
for some loss of reflexes.           Subsequent testing revealed that

Reid’s   leg    pain   was    related       to   vascular   problems.      Reid

underwent an iliac artery angioplasty on May 30, 2006, performed

by Dr. Kevin Beach.       By July 10, 2006, Dr. Beach found that Reid

was “doing amazingly well” and “appear[ed] to be a changed man,”

noting that he had lost weight and was exercising.

      On October 25, 2006, Reid again visited Dr. Khoury, whom he

had not seen since February.        Dr. Khoury concluded that Reid was

“at   maximum   medical      improvement     and   ha[d]    essentially   total

disability to the lumbar spine because of his fracture.”                     He

also concluded that Reid was “not able to return to any kind of

work activity at this point.”           A few months later, however, on

January 17, 2007, when Reid visited Dr. Kolehma, he said that he

felt “like a million bucks” after changing drugs.                 He reported

that he had been cleaning his home and working out.

      On April 11, 2007, Reid visited Dr. William Kee, a clinical

psychologist, for help with his anxiety and pain management.

Reid told Dr. Kee that he cooked on a daily basis and cared for

his 12-year-old daughter.

      In September 2007, Reid began seeing Drs. Marc Dubick and

Tony Azzolino, who noted that Reid had severe pain below the

fusion site and weakness in the lower lumbar area. Dr. Dubick

administered an epidural injection and Reid experienced “total



                                        5
pain relief.”       Dr. Dubick reported on December 17, 2007, that

Reid’s “functional level ha[d] increased dramatically.”

       Reid continued to go to Dr. Dubick from January 2008 to

July 2009 for injection therapy and pain medication, and during

this   period,     Dr.    Dubick     reported   that       Reid      was   “doing    very

well,” “gardening and doing his normal activities,” “leading a

normal lifestyle,” and “showing some improvement,” although Reid

sometimes    complained         of    “significant       pain”       and   experienced

“quite a bit of discomfort.”             In July 2009, Reid suffered a fall

that exacerbated his back pain, but the next month, on August

19, 2009, Dr. Dubick noted that Reid’s “injuries [were] markedly

improved    from    his    fall”      and   that     his      back     discomfort     was

“minor.”

       Finally, several times in 2008, Reid visited Summerville

Behavioral Health, complaining of obsessive-compulsive disorder

symptoms and panic attacks.

       Reid filed his claim for disability benefits on December 7,

2006, which was denied.              Following his request, a hearing was

conducted    before       an     administrative         law     judge      (“ALJ”)     on

September 11, 2009.            While the ALJ did find that Reid suffered

from   several     medical      impairments,       he    did    not     find   credible

Reid’s statements about the intensity, persistence, and effects

of   his   pain    and    other      symptoms   in      light     of    the    objective

evidence of his residual functionality and positive response to

                                            6
treatment.       Accordingly, the ALJ found that because Reid could

engage in sedentary work, he “ha[d] not been under a disability

. . . from June 4, 2004 through the date of this decision.”

       On    review      of   the   ALJ’s    decision,          the    Appeals     Council

remanded the case, ordering the ALJ to consider the evidence

from June 4, 2004, forward, which the ALJ had not done because

he thought that res judicata applied to the 2004-2006 period.

The   Appeals       Council    also    instructed        the    ALJ    to     consider   the

effect      of   Reid’s       mental    impairments            and     obesity     on    his

disability claim.

       The ALJ conducted a second hearing on January 18, 2011,

after which he again denied Reid benefits.                           The ALJ found that

Reid’s      severe    impairments      included        adjustment       disorder    and    a

history of obesity, in addition to degenerative disc disease.

Nonetheless, the ALJ found that Reid “did not have an impairment

or combination of impairments that met or medically equaled one

of    the    listed      impairments    in       20    CFR   Part      404,    Subpart    P,

Appendix 1.”         In making that finding, the ALJ explained that he

“ha[d]      considered        the   combined          effects     of    the     claimant’s

impairments, both severe and non-severe, and ha[d] determined

that the findings related to them [were] not at least equal in

severity      to”    a   listed     impairment.           After       recounting    Reid’s

medical history in substantial detail, the ALJ found that Reid



                                             7
had     the    residual       functional      capacity       to    perform    unskilled

sedentary work and thus was not disabled.

       Reid again appealed to the Appeals Council, which largely

adopted       the     ALJ’s    findings       and    conclusions,        including    the

findings that Reid’s impairments did not meet or medically equal

in    severity       a   listed      impairment     and   that     Reid’s     subjective

complaints were not credible in light of his residual functional

capacity.       Differing from the ALJ, however, the Appeals Council

found    that       Reid’s     adjustment     disorder       was   not    severe,    and,

therefore, that Reid retained the ability to perform “the full

range of sedentary work.”                 The Appeals Council’s decision was

the final decision of the Commissioner.

       Reid     commenced         this     action,     seeking       review     of    the

Commissioner’s decision.                 He argued, among other things, that

(1) the decision was not based on substantial evidence because

the ALJ failed to consider the evidence between 2004 and 2006

and (2) the ALJ had not evaluated the combined effects of Reid’s

multiple impairments.                With respect to the substantial evidence

argument, a magistrate judge found that Reid had failed to show

how he was harmed by any failure on the part of the ALJ to

specifically cite evidence from the 2004-2006 period and that,

in any event, the record indicated that the ALJ and Appeals

Council had indeed considered all the evidence before them.                           The

magistrate          judge     also    found    that    the     ALJ   had      explicitly

                                              8
considered         and    discussed     Reid’s     combination      of     impairments.

Thus,        the     magistrate         judge      recommended          affirming    the

Commissioner.

       The     district        court        followed     the     magistrate     judge’s

recommendation           and   affirmed,      adopting    the     magistrate    judge’s

report and providing additional explanation for its decision.

Reid v. Astrue, No. 6:11-2408-TMC, 2013 U.S. Dist. LEXIS 17815

(D.S.C. Feb. 11, 2013).

       This appeal followed.


                                              II

       Reid raises two issues on appeal.                       First, he argues that

“[t]he Commissioner’s decision to deny [his] benefits was not

based on the entire record.”                    Specifically, he criticizes the

ALJ’s discussion of his medical history in the period from 2004

to 2006, noting that “[t]he ALJ referenced evidence from the

period 2004 to 2006 just a few times; and he never mentioned

objective      findings        which    supported      Mr.     Reid’s    claims.”     He

contends that this “[f]ailure to consider all relevant evidence

precludes a proper substantial evidence test analysis.”                         Second,

Reid    argues       that      “the    Commissioner      failed     to     provide   any

meaningful         analysis     of    the    combined    effect     of    his   multiple

impairments.”




                                               9
       We review the district court’s judgment de novo, applying

the same standard of review applied by the district court, and

thus    we    review        the    Commissioner’s         decision     for    substantial

evidence.       See Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.

2005)    (per    curiam).           While    the    Commissioner’s        decision      must

“contain a statement of the case, in understandable language,

setting      forth    a     discussion      of   the    evidence,      and    stating   the

Commissioner’s        determination          and    the    reason    or      reasons    upon

which it is based,” 42 U.S.C. § 405(b)(1), “there is no rigid

requirement that the ALJ specifically refer to every piece of

evidence in his decision,” Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (per curiam); accord Russell v. Chater, No. 94-

2371, 1995 U.S. App. LEXIS 17254, at *8 (4th Cir. July 7, 1995)

(per curiam) (explaining that this Court has not “establish[ed]

an     inflexible         rule     requiring       an     exhaustive      point-by-point

discussion in all cases”).

       After carefully reviewing the record in the present case,

we   conclude        that    the     Commissioner’s         decision      satisfied     the

statutory requirements.               The Commissioner, through the ALJ and

Appeals Council, stated that the whole record was considered,

and, absent evidence to the contrary, we take her at her word.

See Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005)

(“[O]ur general practice, which we see no reason to depart from

here, is to take a lower tribunal at its word when it declares

                                             10
that it has considered a matter”).                   Moreover, the record shows

that the ALJ’s decision, on which the Commissioner’s decision

was based, specifically referenced Reid’s “history of thoracic

and   lumbar    fusion,”       noting    that       “treatment     notes    from     the

relevant period document that the claimant was responding well

to treatment with minimal complaints.”                      This finding -- which

relates to the time period that Reid claims the Commissioner

ignored -- is amply supported by the record.                       Indeed, Reid has

failed to point to any specific piece of evidence not considered

by the Commissioner that might have changed the outcome of his

disability claim.       As such, we conclude that the Commissioner’s

decision     was    based    on    the   entire       record      and    supported    by

substantial evidence.

      Reid’s other argument -- that the Commissioner failed to

consider his impairments in combination -- is similarly without

merit.     To be sure, an ALJ must “adequately explain his or her

evaluation     of     the      combined           effects    of     [a     claimant’s]

impairments.”       Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989).

But in the present case, the ALJ did consider Reid’s impairments

in combination.        After meticulously describing why Reid’s three

severe impairments -- his degenerative disc disease, adjustment

disorder,    and     obesity      --   did    not,    individually,        qualify    as

disabling,     the     ALJ     then      considered         whether      these   three



                                             11
impairments, cumulatively, would “equal in severity” a listed

impairment:

       [T]he undersigned has considered the combined effects
       of the claimant’s impairments, both severe and non-
       severe, and has determined that the findings related
       to them are not at least equal in severity to those
       described in Listings 1.00, 4.00, 11.00, and 12.00.
       In    this   consideration,    the    undersigned  has
       specifically considered the cumulative effects of the
       impairments on the claimant’s ability to work.     See
       also Walker v. Bowen, 889 F.2d 47 (4th Cir. 1989). The
       undersigned notes that the claimant’s heart condition
       was asymptomatic despite his history of obesity. Even
       with consideration of the combined effects of the
       claimant’s obesity, treatment records fail to indicate
       that the claimant’s degenerative disc disease status
       post fusion resulted in an inability to ambulate or
       perform fine or gross motor movements effectively.
       The claimant’s physical impairments obviously affected
       his mental health condition.        Nevertheless, when
       considered in conjunction, no further limitation in
       the claimant’s mental health condition, other than
       those discussed above, are warranted.

(Emphasis added).      Relying on this analysis, the ALJ concluded

that    Reid   “did   not   have     an     impairment    or    combination   of

impairments    that   met   or   medically     equaled    one   of   the   listed

impairments.”     (Emphasis added).           It is thus readily apparent

that     the     Commissioner        specifically         contemplated        the

combinatorial    effects    of     Reid’s    various     impairments   and,    in

doing so, more than satisfied the statutory requirements and our

guidance set forth in Walker.

                                                                       AFFIRMED




                                      12